UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 03/31/2015 Date of reporting period: 07/01/2013 - 06/30/2014 Item 1. Proxy Voting Record Account Name: Nicholas Equity Income Fund, Inc. ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR
